          Case 1:19-cv-11435-AJN Document 24 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/16/21

  Evelina Calcano,

                         Plaintiff,
                                                                    19-CV-11435 (AJN)
                 –v–
                                                                          ORDER
  Tumi, Inc.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On July 31, 2020, the Court granted the parties’ joint request to stay this action. Dkt. No.
22. On July 29, 2021, the Court ordered the parties to file a joint status report by August 13,
2021. Dkt. No. 23. The Court is not in receipt of that update. The parties shall file a joint status
report by August 20, 2021.

       SO ORDERED.


Dated: August 16, 2021
       New York, New York

                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
